           Case 1:20-cv-10098-LJL Document 7 Filed 03/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LUIS JAIME,

                                  Plaintiff,
                                                                  20-CV-10098 (LJL)
                      -against-
                                                                 ORDER OF SERVICE
 OFFICER CANNON; OFFICER WILSON;
 OFFICER ROBIN,

                                  Defendants.

LEWIS LIMAN, United States District Judge:

       Plaintiff, currently detained on Rikers Island, brings this pro se action under 42 U.S.C.

§ 1983, alleging that used excessive force against him in the yard of the North Infirmary

Command (NIC). By order dated March 2, 2021, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis (IFP).1

                                           DISCUSSION

A.     Service on Defendants

       The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that Defendants Officer

Cannon, Officer Wilson, and Officer Robin, who were assigned to the yard of the NIC on

September 11, 2020, at about noon, waive service of summons.

B.     Local Civil Rule 33.2

       Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil


       1
         Prisoners are not exempt from paying the full filing fee, even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 1:20-cv-10098-LJL Document 7 Filed 03/05/21 Page 2 of 2




Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of the

date of this order, Defendants must serve responses to these standard discovery requests. In their

responses, Defendants must quote each request verbatim.2

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

       The Clerk of Court is further directed to electronically notify the New York City

Department of Correction and the New York City Law Department of this order. The Court

requests that Correction Officers Cannon, Wilson, and Robin waive service of summons.

       Local Civil Rule 33.2 applies to this action.

SO ORDERED.

 Dated:    March 5, 2021
           New York, New York

                                                                  LEWIS LIMAN
                                                             United States District Judge




       2
        If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Court’s Pro Se
Intake Unit.
                                                 2
